PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
USTUNER et al.
Application No. 16/865,982
Filed: 4 May 2020
For: SINTERED R2M17 MAGNET AND METHOD OF FABRICATING A R2M17 MAGNET
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f) filed July 13, 2021, to accept the delayed filing of a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(d) provides that (in part) (emphasis added):

Time for filing priority claim—
(1) Application under 35 U.S.C. 111(a) . The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a) , except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6) ) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. The time periods in this paragraph do not apply if the later-filed application is:
(i) An application for a design patent; or
(ii) An application filed under 35 U.S.C. 111(a) before November 29, 2000.

The original ADS sheet filed May 4, 2020 listed Application 1907162.0 and the country code UK.  UK is not a proper country code for applications filed in the United Kingdom. See MPEP § 214.04 for proper identification of priority application in foreign priority claim.  The proper country code is GB.  Therefore, the original priority claim does not comply with CFR 1.55(d)(1), and was not recognized as a foreign benefit claim on the filing receipt of either May 11, 2020 or June 16, 2020.   

Applicant may wish to consider filing a petition under 37 CFR 1.55(e) along with the fee and averments required to accept an unintentionally delayed priority claim.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272 – 4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions